El Juez Asociado Señoé Wole,
emitió la opinión del tribunal.
El demandante Antonio Guijarro Cobián entabló de-manda contra su esposa por abandono. Finalmente, y luego de algunos procedimientos preliminares, la demandada Otilia Lluberas Negroni radicó contrademanda por abandono de ella por su marido y trato cruel. Antes del juicio el letrado del demandante se retiró del caso y el día de la vista se oyó prueba sin la comparecencia del demandante y sin estar asis-tido por abogado. No bay indicación en los autos al efecto de que el demandante no pudo comparecer bien personal-mente o por letrado. La corte declaró sin lugar la demanda y dictó sentencia en favor de la contrademandante por am-bos motivos. El demandante apeló y tenemos ante nos una moción para desestimar el recurso por frívolo.
Anteriormente se presentó una moción similar, que fue denegada para aquel entonces porque no teníamos la debida transcripción a la vista. Esta deficiencia ba sido corregida por el apelante mismo y el fiscal de este Tribunal ha pre-sentado su informe sobre toda la transcripción.
El apelante se opone a la desestimación, fundándose primeramente en que bubo colusión entre las partes. Para justificar su posición llama nuestra atención hacia el *720hecho de que ambas partes dieron ciertos pasos con extrema rapidez, más la rapidez de acción no es necesariamente in-consistente con la falta de colnsión. El demandante pudo-haber creído qne sn caso no tenía remedio o algo así, pero independientemente de los motivos qne pndo haber tenido para no dar ningún paso activo en defensa de sn caso, no ha demostrado, según le incumbe, qne en realidad hubo colnsión. Nada hay en los autos qne nos convenza de tal colnsión y el apelante no podría ser ayudado a este respecto por una vista final sobre los méritos.
 El demandante ataca la suficiencia de la contrademanda. Sn teoría es que la contrademandante debió haber alegado qne sn marido la abandonó más de nn año antes de la radicación de la demanda. La alegación de la contrademanda es al efecto de qne el apelante abandonó a la contrademandante hace más de nn año con anterioridad a la radicación de la contrademanda. Esta expresión de “hace más. de nn año” es consistente con nn período de más de nn añoanterior a la radicación de la demanda. El demandante pudohaber solicitado en la corte inferior qne se hiciera más específica la contrademanda. En ausencia de ello estamos convencidos de que la prueba aducida durante el juicio tendióa demostrar qne el abandono por parte del marido realmente tuvo lugar más de nn año antes de la presentación de 1a. demanda. Así pues, la falta de especificación en la contrademanda podría ser considerada como subsanada. En verdad es enteramente claro qne cada una de las partes en este caso confiaba en el mismo período de tiempo en qne se separaron. En otras palabras, mientras la demanda alega el abandono en una época anterior, la contrademandante adujoprueba tendente a demostrar qne el supuesto abandono en qne se basaba el demandante fué causado por sus propios actos y no por los de ella. Oreemos que es una inferencia lógica que las partes en sus alegaciones o en otra forma se referían a la misma fecha.
*721La contrademandante admitió - que ella dejó el domicilio conyugal pero la teoría de su caso fue que se vió precisada a abandonarlo por los actos del marido. El apelante sos-tiene que las alegaciones relativas a su abandono implícito debieron baber sido más específicas. Esta es otra cuestión que pudo ser atacada mediante la debida moción en la corte inferior y que puede ser considerada como subsanada du-rante el juicio.
En lo que respecta a la causa de acción por trato cruel, el apelante alegó asimismo que ésta no era lo suficien-temente específica e insiste en que la contrademanda- debió' baber contenido la alegación de que los actos de crueldad cometidos contra la esposa lo fueron sin provación por parte de ella. Sin embargo, nos inclinamos fuertemente al crite-rio de que tal alegación sería más propiamente una cuestión de defensa. En otras palabras, un demandado debe demos-trar y por ende alegar, que los supuestos actos de crueldad fueron provocados por la otra parte. El apelante cita auto-ridades en sentido contrario, más la política general en esta jurisdicción es no requerir al demandante que anticipe ma-terias de defensa. Además, esta objeción al igual que las anteriores faltas de ser más específicas, podían ser y fueron subsanadas por la prueba aducida durante el juicio. De igual modo, cualquier duda relativa a la suficiencia de la contrademanda a este respecto no podría afectar la senten-cia, toda vez que la misma podía ser confirmada por la causal de abandono solamente.
El apelante nos pide que consideremos los errores cometidos durante la presentación de la prueba. El menos importante fué que la corte permitió preguntas sugestivas. Esto es de ordinario cuestión que cae dentro de la sana discreción de la corte. El principio de que toda presunción está en favor de lo correcto de una sentencia comprende el caso en que la corte ejercía su discreción para admitir preguntas sugestivas (leading questions).
*722Las otras objeciones se refieren a la suficiencia de la prueba en general y especialmente al trato cruel.
Si bien la prueba podría ser más fuerte, ella tendió a demostrar que el trato cruel por parte del marido obligó a la esposa a abandonar el domicilio común y a regresar al de sus padres, y la corte la creyó. La suficiencia de la prueba para sostener la sentencia queda ratificada por el informe del fiscal.
No bailamos razón alguna para dar al caso mayor consi-deración mediante una vista en los méritos, y la moción para desestimar el recurso por frívolo debe prevalecer.
Los Jueces Señores Presidente del Toro y Asociado Hutcbison no intervinieron.